Citation Nr: 0424023	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently assigned a 10 percent evaluation.

2.  Entitlement to an increased rating for a left knee 
disability, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1989 to October 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Columbia, South Carolina, Regional Office (RO), which 
increased an evaluation for a left knee disability, 
previously classified as chondromalacia, from noncompensable 
to 10 percent, and confirmed a 10 percent evaluation for a 
right knee disability, previously classified as 
chondromalacia.

In April 2004, a videoconference hearing was held before the 
undersigned Board Member.  To the extent appellant may be 
raising additional issues, he should make that intention 
clear to the RO in order for the RO to take appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice if further action is required on appellant's part.  


REMAND

It should be pointed out that although the RO had previously 
evaluated appellant's service-connected right and left knee 
disabilities, classified as "chondromalacia", under 
Diagnostic Code 5257 (for rating recurrent 
subluxation/lateral instability), a November 2001 rating 
decision reclassified the service-connected disabilities of 
the knees as "impairment" and evaluated the disabilities 
under Diagnostic Codes 5003 and 5259 (for rating degenerative 
arthritis and semilunar cartilage removal, respectively).  
Parenthetically, appellant's service medical records revealed 
that he underwent right knee arthroscopic surgery with 
partial resection of the lateral meniscus.  

Post-service clinical evidence indicates appellant has a 
lateral meniscal tear of the left knee, bilateral knee 
degenerative changes (greater in the right knee than the 
other knee), and loose bodies in the right knee.  A recent 
March 2004 private clinical record included a recommendation 
for arthroscopic surgery of the left knee and/or both knees.  
Appellant was last afforded a VA examination in September 
2001, approximately three years ago, and the examination 
report appears rather cursory and inadequate (particularly 
since gait and other functional limitations were either not 
evaluated or adequately assessed, and knee pain was vaguely 
described as "significant" without any detail).  

Appellant's representative argues that separate ratings 
should be assigned for the service-connected right and left 
knee disabilities, apparently on the basis of VA General 
Counsel opinions addressing the appropriateness of assigning 
separate ratings for arthritis and instability of a knee.  
See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).  See also 
VA O.G.C. Prec. Op. No. 9-98 (August 14, 1998).  It is 
unclear whether the RO has considered the appropriateness of 
assigning separate ratings for the service-connected 
disabilities of the knees in the instant case.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  With respect to the issue of 
entitlement to increased ratings for the 
service-connected disabilities of the 
knees, the RO should arrange an 
appropriate VA examination, such as to 
record all pertinent orthopedic findings.  
All indicated tests and studies should be 
performed, such as range of motion 
studies of each knee expressed in 
degrees.

The examiner should review the entire 
claims folder and describe in detail all 
symptoms reasonably attributable to the 
service-connected disabilities of the 
knees.  The examiner should state whether 
the service-connected disability of each 
knee results in any ligamentous laxity, 
instability, muscle loss, atrophy, 
weakness, weakened movement, excess 
fatigability, and incoordination; and if 
so, describe the nature and severity 
thereof.  The examiner should specify 
whether painful motion of each knee is 
clinically elicited, and if so, the 
nature, location, and intensity of the 
pain should be described in detail.  Any 
objective indications of such pain should 
be described for each knee.  The examiner 
should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the service-connected disability 
of each knee has upon appellant's daily 
activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2003).  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected disability of each knee 
should be described in detail (e.g., any 
right or left knee gait impairment and 
severity thereof).

2.  The RO should review any additional 
evidence and readjudicate the issues of 
entitlement to increased ratings for the 
service-connected disabilities of the 
knees, under all appropriate statutory 
and regulatory provisions.  The RO should 
consider whether right and left knee 
joint instability, if in fact manifested, 
should be assigned separate ratings.  See 
VA O.G.C. Prec. Ops. Nos. 23-97 and 9-98.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


